Case 1:17-cv-05040-ARR-RER Document 34 Filed 02/06/19 Page 1 of 4 PageID #: 240




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NEW YORK
                                 ______________________________

                                    No. 17-CV-5040 (ARR) (RER)
                                 _______________________________

                                     GREGORIO MONTES,
                                             Plaintiff,

                                             VERSUS


                FINEST DELI & GROCERY CORP. AND AHMED AL AWLAQI,
                                           Defendants

                               ___________________________________

                                     Report & Recommendation

                                          February 6, 2019
                               ___________________________________

                               To the Honorable Allyne R. Ross,
                              Senior United States District Judge

 Ramon E. Reyes, Jr., U.S.M.J.:

        Plaintiff Gregorio Montes (“Plaintiff”) brings this action against Finest Deli & Grocery

 Corp. (“the corporate Defendant”) and Ahmed al Awlaqi (collectively, “Defendants”), alleging

 violations of the Fair Labor Standards Act (“FLSA”) and the New York Labor Law (“NYLL”), as

 well as various wage orders promulgated each law. (Dkt. No. 1 (“Compl.”) ¶¶ 2-3); 29 U.S.C. §

 201 et seq.; 29 C.F.R. § 500 et seq.; N.Y. Lab. Law §§ 193, 195(3), 652; N.Y. Comp. Codes R. &

 Regs. tit. 12 §§ 146–1.1, 146–1.2, 146–1.4. As a result of Defendants’ failure to answer or

 otherwise move, and in response to Plaintiff’s request, default was entered against Defendants on

 December 8, 2017. Plaintiff then filed the instant motion for default judgment, which Your Honor
Case 1:17-cv-05040-ARR-RER Document 34 Filed 02/06/19 Page 2 of 4 PageID #: 241



 referred to me. (Dkt. No. 14 (“Mot. Default.”); Order dated 2/12/2018). Subsequently, Defendants

 moved for vacatur of default (Dkt. No. 18), which I granted with respect to Mr. al Awlaqi and

 denied with respect to the Corporate Defendant. For the reasons set forth below, I now respectfully

 recommend that default judgment be entered against the Corporate Defendant only, in an amount

 to be determined at trial.

                                        FACTUAL BACKGROUND 1

          The Corporate Defendant owns and operates a deli and grocery store (“the Deli”) in

 Brooklyn, New York. (Compl. ¶ 16). The Deli is engaged in interstate commerce and has an

 annual gross volume of sales not less than $500,000.00, as required by the FLSA. (Id. ¶ 11). On

 or around June 1, 2007, Plaintiff entered into an oral contract with Defendants under which he

 would work at the Deli. (Id. ¶ 17). Plaintiff worked at the Deli until October 26, 2016. (Id. ¶ 29).

 Plaintiff’s duties at the Deli included working as a short-order prep cook, working as cashier,

 cleaning the Deli’s interior and exterior, stocking the aisles, and taking out the garbage. (Id. ¶¶

 18-19). Plaintiff worked six days a week, from 7:00 A.M. to 3:00 P.M. (without any lunch break),

 for an average of 48 hours per week. (Id. ¶¶ 20-21). Plaintiff was paid between $330 and $350

 for each week’s work. (Id. ¶ 27). Although the parties had orally agreed that Plaintiff would be

 paid $350 each week, Defendants deducted $20 from Plaintiff’s pay when business was “slow.”

 (Id. ¶¶ 17, 22-24). Plaintiff was never paid at a premium rate for his work in excess of forty hours

 per week, nor was he paid for accrued sick days, holidays, or vacation days. (Id. ¶¶ 5, 27). Plaintiff


 1
   By defaulting, a party is deemed to have admitted all well-pleaded factual allegations of liability, with the notable
 exception of those relating to damages. Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 158
 (2d Cir. 1992). With the facts thus established, the court, drawing all reasonable inferences in the moving party’s
 favor, must decide whether the moving party has made out a valid cause of action as a matter of law. Au Bon Pain
 Corp. v. Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981); Miguel v. Mi Bella Puebla Corp., No. 16-CV-1593 (SJ) (RER),
 2017 WL 4838820 (E.D.N.Y. Sept. 9, 2017) (citing City of N.Y. v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 137 (2d
 Cir. 2011)).
Case 1:17-cv-05040-ARR-RER Document 34 Filed 02/06/19 Page 3 of 4 PageID #: 242



 was always paid in cash and was never provided with a pay stub or other documentation. (Id. ¶¶

 25, 32). In addition, Plaintiff never received or signed a Wage Notice. (Id. ¶ 31). Defendants had

 actual or constructive knowledge that the NYLL required them to provide a Wage Notice or other

 documentation, but they willfully omitted to do so. (Id. ¶ 33). Defendants continued the alleged

 unlawful practices as of the filing of the Complaint. (Id. ¶ 34).

                                       LIABILITY AND DAMAGES

         In the interest of brevity, suffice it to say I have carefully reviewed the complaint and

 Plaintiff’s submissions in support of his motion for default judgment. Those submissions, and the

 fact that the Corporate Defendant is in default, establish that the Corporate Defendant is liable to

 Plaintiff pursuant to 29 U.S.C. §§206(a)(1), 207(a)(1); N.Y. Comp. Codes R. & Regs. tit. 12 §§

 146–1.1, 146–1.2, 146–1.4; and N.Y. Lab. Law §§ 193, 195(3).

         On the facts alleged, Mr. al Awlaqi and the Corporate Defendant would be jointly and

 severally liable. 2 Because Mr. al Awlaqi is no longer in default, this action will proceed to trial,

 where damages will be determined. All discovery has been set to be completed by March 1, 2019,

 and a final pretrial conference will be held on March 7, 2019, at 11:30 A.M. There will be no

 extensions or adjournments. An inquest at this stage is therefore unwarranted. Thus, I decline to

 recommend a monetary amount for the judgment; rather, I respectfully recommend that judgment

 be entered in accordance with Your Honor’s findings at trial.




 2
   See Rodriguez v. Almighty Cleaning, Inc., 784 F. Supp. 2d 114, 128–29 (E.D.N.Y. 2011) (holding allegations that
 individual had authority over personnel and payroll decisions and authority to hire and fire employees adequate to
 impose joint and several liability).
Case 1:17-cv-05040-ARR-RER Document 34 Filed 02/06/19 Page 4 of 4 PageID #: 243



                                          CONCLUSION

          For the foregoing reasons, I respectfully recommend that the motion for default judgment

 be denied as to Defendant al Awlaqi and granted as to the Corporate Defendant. I recommend that

 judgment be entered in an amount determined at trial. Any objections to the recommendations

 made in this Report must be filed with the Clerk of the Court and the Honorable Allyne R. Ross

 within fourteen days of receiving this Report and Recommendation. Failure to file timely

 objections may waive the right to appeal this District Court’s Order. See 28 U.S.C. § 636(b)(1);

 Fed. R. Civ. P. 6(a), 6(e), 72; Small v. Sec’y of Health & Human Servs., 892 F.2d 15, 16 (2d Cir.

 1989).


                                                                                 SO ORDERED.

                                                                       Ramon E. Reyes, Jr.
                                                                             Ramon E. Reyes, Jr.
                                                                           U.S. Magistrate Judge
                                                                         Dated: February 6, 2019
                                                                                  Brooklyn, NY
